Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method of making a structural body, classified in B29C 70/32.
II. Claims 9-16, drawn to a structural body, classified in B32B 1/08.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product could be manufactured by another and materially different process wherein the initial step in the process employed dry unimpregnated fibers which were laid up on a mandrel and subsequent to lay up the dry fibers on the mandrel passed through an impregnation device to impregnate the fibers. Additionally, the process could be performed without any heat application to the laminate body (with a latent curing agent) and the assembly subsequently shaped and cured afterward.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As clearly evident by the different mandatory searches, there is a search burden associated with keeping both the method and the article in the same application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Saralino on August 8, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoggard et al (US 3399094) in view of Goldsworthy (US 3576705).
Skoggard et al taught that it was known at the time the invention was made to manufacture a reinforced plastic member by a step of winding or wrapping a plurality of reinforcing fiber tapes impregnated with an uncured thermosetting resin around a mandrel, applying a film about the wound assembly (including the use of a heat shrink film thereabout which was secured with an adhesive), pulling the wound assembly including the exterior tape from the mandrel (removing the mandrel) and placing the assembly of the wound tube and the film cover in a mold and subjecting the same to molding and curing of the resin in the resin impregnated wound assembly. Applicant is referred to column 1, lines 19-29, column 1, lines 58-61, column 3, lines 33-column 4, line 29, column 4, lines 34-52, column 7, lines 69-column 8, line 13, column 8, lines 55-70, column 10, lines 17-40, column 11, lines 50-52. The reference failed to teach that one skilled in the art would have employed a heating step in the processing used to manufacture the fiber reinforced body. Skoggard did envision that the application of the exterior film about the composite material incorporated a heat shrink film and the use of an adhesive seal strip to secure the same at the abutting edges of the film and that the film will compress and press the composite material radially when heat is applied. 
Goldsworthy taught an alternative manner for application of the outer wrap about a composite material which is later going to be shaped in a molding operation. More specifically, a film is wrapped about the composite material of uncured resin impregnated material so as to drive out excess resin and air from the composite material. the edges of the film wrapped about the composite material are brought together and ultrasonically welded together. Subsequent to application of the heat shrinkable exterior film to the composite material, Goldsworthy suggested that one subject the assembly to a heating step in order to heat shrink the film applied to the composite material wherein the heat shrinking step prevented any oxidation of the catalyst in the resin as well as any evaporation of the same. Applicant is referred to column 2, lines 52-69, column 5, lines 8-25, column 5, lines 44-49, column 6, lines 3-26. Goldsworthy thus suggested that as an alternative to use of a sealing strip one would have employed an ultrasonic welding technique to secure the outer heat shrink film about the uncured composite material and that the compacting of the heat shrink film would have been performed prior to molding the uncured plastic in such a way that the uncured material was not completely cured and the heat sufficient to shrink the outer plastic film (noting that Skoggard employed the shrinking during the curing step, however shrinking the film prior to curing would have alternatively prevented oxidation of the resin and evaporation of the catalyst and would have likewise been viewed as a process step performed prior to curing). It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the techniques of Goldsworthy to provide the heat shrinkable film about the composite preform in Skoggard et al when making a composite structural member from fiber reinforced composite materials. 
With regard to claim 3, the reference to Skoggard suggested that preimpregnated tapes would have been useful in the operation for making the composite member (noting that claim 1 requires a sheet and/or tapes and thus it is not clear from claim 3 whether a sheet is required in claim 1 and additionally it should be noted that it is not clear how a tape and a sheet are different). Regarding claim 5, the reference to Goldsworthy taught arrangement of the heat shrink film around the laminate body and the shrinking of the same via heating. Regarding claim 6, Goldsworthy suggested that the heating performed included B-staging the resin and one skilled in the art would have readily understood that B-staging the resin would have provided a level of cure between 30-90% (such is well recognized and conventional in B-staging). With respect to claim 7, the reference to Skoggard suggested that during the molding operation the inside of the preform was subject to pressurization (with heated steam) and there is a space provided in the finished cured part (thus a space is formed inside the laminated body). Skoggard also suggested compaction of the preform in the mold (to form an I-beam type structure) which clearly suggested elimination of the space within the laminated body as a result of the molding operation. 
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 7 further taken with Houser et al (US 5384085) either alone or further taken with Bradt (US 4078957).
The reference to Goldsworthy suggested that one removed the heat shrunk film from the composite after the curing operation (see column 5, lines 44-49), however it did not express that the same was removed via a peeling operation. While the reference to Skoggard taught that one would have applied the resin impregnated material to a mandrel presumably wrapped with some degree of tension, the reference did not teach that the mandrel was rotated when the material was applied thereto. 
Houser taught that it was understood that the heat shrink tape (after curing of the part) would have been removed by peeling the same from the part, see Figure 4, column 5, lines 31-36, column 8, lines 23-26. It should be noted that in Houser, the composite material was wrapped about a mandrel and then reshaped and the mandrel removed. In the process of wrapping the material about the mandrel, the reference to Houser suggested that the mandrel was rotated while the material was applied. The reference additionally employed a heat shrink film about the composite to consolidate the same during curing. Houser is clearly performing similar processing to that of Skoggard where the material was applied to a mandrel and not completely cured and a heat shrink film applied about the exterior and the so form laminate was reshaped and molded and the resin cured. As it would have been an alternative means for application of the resin impregnated material on a mandrel (note that there are only two ways to provide relative movement between the tapes applied and the mandrel and either the tapes have to be rotated about the mandrel or the mandrel rotated and the tapes applied to the same), it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a rotating mandrel to wrap the resin impregnated tapes or sheets about the same prior to reshaping of the composite material as suggested was known by Housel (where a shrink tape was also wrapped about the composite material as an outer layer and removed after curing via peeling) in the process of making the composite structural part as set forth above in paragraph 7. 
While Housel suggested one would have rotated the mandrel when applying the tapes thereto (presumably under tension as the tapes are pulled onto the rotating mandrel), to further evidence that one skilled in the art would have known to form an indefinite length tube on a rotating mandrel (noting that Skoggard is forming an indefinite length tube or preform), the reference to Bradt is cited. Bradt taught a rotating mandrel onto which a tape was applied (noting that the tape can include thermosetting material which is later cured) and the so formed wound pipe is advanced off the rotating mandrel to form a continuous length pipe. It should additionally be noted that in Bradt that tension is applied in the winding operation therein to the tape during the winding operation. Clearly, one versed in the art would have understood that the use of a rotating mandrel to apply the tapes or sheets in Skoggard would have been an alternative to rotating the tape supplies about a stationary mandrel to form the preform therein and Bradt further suggested that such a rotating mandrel would have been useful for the continuous manufacture of the preform therein. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the preform as set forth above in paragraph 7 on a rotating mandrel as such was an art recognized alternative for forming the endless tubular preform as suggested by Bradt wherein such a rotating mandrel would additionally have been understood to be suitable for application of the shrink tapes thereto as well as taught by Houser in the operation of making a structural member as set forth above in paragraph 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746